 Case 1:18-cv-01906-CFC Document 16 Filed 07/09/19 Page 1 of 2 PageID #: 554



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


DYNAMIC DATA TECHNOLOGIES, LLC,

                  Plaintiff,                      C.A. No. 1:18-cv-01906-CFC
             v.

MEDIATEK INC. AND MEDIATEK USA INC.,

                  Defendants.


                       STIPULATION OF DISMISSAL OF DEFENDANTS
                        MEDIATEK, INC., AND MEDIATEK USA, INC.

       Plaintiff Dynamic Data Technologies, LLC (“Dynamic Data”) and Defendants MediaTek

Inc. and MediaTek USA Inc. (collectively, “Defendants”) file this Stipulation of Dismissal under

Fed. R. Civ. P. 41(a)(1)(A)(ii). Dynamic Data and Defendants stipulate that:

       1.     Dynamic Data consents to dismissal WITH prejudice of all of its claims against

Defendants in this suit.

       2.     Dynamic Data and Defendants shall each bear their own attorney fees and costs

incurred in connection with this action.
 Case 1:18-cv-01906-CFC Document 16 Filed 07/09/19 Page 2 of 2 PageID #: 555



Dated: July 9, 2019


BAYARD, P.A.                                FISH & RICHARDSON P.C.

  /s/ Stephen B. Brauerman                  /s/ Douglas E. McCann
Stephen B. Brauerman (No. 4952)             Douglas E. McCann (#3852)
600 N. King Street, Suite 400               222 Delaware Avenue, 17th Floor
Wilmington, DE 19899                        Wilmington, DE 19801
(302) 655-5000                              (302) 652-5070
sbrauerman@bayardlaw.com                    dmccann@fr.com

OF COUNSEL:                                 Linhong Zhang (#5083)
                                            Fish & Richardson P.C.
BERGER & HIPSKIND LLP                       1000 Maine Ave. SW, 10th Floor
Daniel P. Hipskind                          Washington, DC 20024
Dorian S. Berger                            (202) 783-5070
Eric B. Hanson                              lwzhang@fr.com
9538 Brighton Way, Ste. 320
Beverly Hills, CA 90210
(323) 886-3430                              Attorneys for Defendants
dph@bergerhipskind.com                      MediaTek, Inc., and MediaTek USA, Inc.
dsb@bergerhipskind.com
ebh@bergerhipskind.com

Attorneys for Plaintiff
Dynamic Data Technologies, LLC



       IT IS ORDERED this _____ day of ________________.


                                              ________________________________
                                              The Honorable Colm F. Connolly
                                              United States District Judge
